DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	Claims 1-20 are pending. Claim 11 is amended. No claims are cancelled. Claims 1-6, 9-16, and 19-20 are rejected under 35 USC 102(a)(1) as being anticipated by Staal et al. ("Kalman Smoothing for Objective and Automatic Preprocessing of Glucose Data" 2018). Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Staal in view of Song (US 2016/0334807 A1). Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Staal in view of Cabe et al. (US 2017/0276783 A1). 
Response to Amendment
	The replacement drawings filed 15 August 2022 are accepted and do not contain new matter. The amendments to claim 11 correct the antecedent basis, but do not place in condition for allowance. 
Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that Staal does not disclose “constructing a fourth estimate of said state of said system at a fourth time being after said second time from said second estimate.” The examiner respectfully disagrees. As claimed, the only restriction on the fourth estimate of the state of the system is the time, “at a fourth time being after said second time from said second estimate”.  In the cited portion of Staal pg. 2 col. 2 ¶ 1, infrequent glucose measurements are described, with constant time step estimates. In this situation, the previous estimate is repeated for the next time step without a measurement. The propagation of estimates continues as long as there is not measurement. It can be understood that after four time steps without a measurement, a fourth estimate would be constructed. For these reasons, the previous rejection of claims 1 and 11 under 35 USC 102 in view of Staal is maintained.
The dependent claims are argued to be allowable because the independent claims are supposedly allowable.  However, the independent claims are not allowable; therefore, the dependent claims are not allowable since they do not add any further allowable limitations.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	The IDS filed 15 August 2022 has been considered but does not cite all listed documents from page 2 and page 4 ¶ 1 of the instant application. The remaining uncited documents have not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staal et al. ("Kalman Smoothing for Objective and Automatic Preprocessing of Glucose Data" 2018).
Regarding claim 1, Staal teaches a method comprising (pg. 2 col. 1 ¶ 2 "This paper proposes a preprocessing method for interpolation of glucose data and suppression/removal of outliers in an automatic and objective manner."): constructing a first estimate of a state of a system at a first time (pg. 2 col. 2 ¶ 1 "This is called the time update, and it results in an a priori estimate denoted by x¯ and P¯. ") including a first covariance matrix describing an accuracy of said first estimate (pg. 2 col. 2 ¶ 1 P¯ is the covariance matrix describing the accuracy of the estimate.); constructing a second estimate of said state of said system at a second time being after said first time (pg. 2 col. 2 ¶ 1 The estimation/measurement cycle is repeated for each time step.) including a second covariance matrix describing an accuracy of said second estimate employing a dynamic model of said state of said system (pg. 2 col. 2 ¶ 1 The estimation/measurement cycle is repeated for each time step.); measuring a value of a characteristic of said state of said system at said second time (pg. 2 col. 2 ¶ 1 "Then the measurement update is performed. This updates the a priori estimate with a measurement with known measurement noise, to produce an a posteriori estimate xˆ and Pˆ." A measurement of a characteristic is taken and the estimate is updated.); adjusting said second estimate of said state of said system and said second covariance matrix based on said value of said characteristic (pg. 2 col. 2 ¶ 1 "Then the measurement update is performed. This updates the a priori estimate with a measurement with known measurement noise, to produce an a posteriori estimate xˆ and Pˆ." A measurement of a characteristic is taken and the estimate is updated.); constructing a third estimate of said state of said system at a third time being before said second time including a third covariance matrix describing an accuracy of said third estimate employing said dynamic model of said state of said system (pg. 2 col. 2 ¶ 3 - pg. 3 col. 1 ¶ 2 Smoothing is estimating in the past based on the dynamic model shown in Eq. (9) - Eq. (11).); and constructing a fourth estimate of said state of said system at a fourth time being after said second time from said second estimate (pg. 2 col. 2 ¶ 1 "In glucose data sets it is commonly the case that measurements are infrequent and/or taken with irregular intervals. The filter handles this by doing several time updates per measurement update. In time steps where no measurement is available, the a posteriori estimate is set equal to the a priori estimate.").
Regarding claim 2, Staal teaches the method recited in claim 1 (See above.), further comprising altering said dynamic model in response to said value of said characteristic (Eq. (6) The Kalman gain Kk adjusts the weighting of the measurement and previous estimate on the a posteriori estimate.).
Regarding claim 3, Staal teaches the method recited in claim 1 (See above.), further comprising reporting said state of said system based on said fourth estimate (pg. 8 col. 1 ¶ 3 "One could also envision clinical use where methods as described here are used to clean and correct SMBG and/or CGM data before they are displayed to users and their caretakers" Displaying corrected glucose data to users is reporting the state of the system based on the estimate.).
Regarding claim 4, Staal teaches the method recited in claim 1 (See above.), further comprising constructing a fifth estimate of said state of said system at a fifth time being after said second time from said second estimate (pg. 2 col. 2 ¶ 1 The estimation/measurement cycle is repeated for each time step.).
Regarding claim 5, Staal teaches the method recited in claim 1 (See above.), wherein said dynamic model is a linear dynamic model with constant coefficients (pg. 4 col. 1 ¶ 6 - pg. 4 col. 2 ¶ 3 The matrix A contains the constant coefficients.  The variable a is set to 0.05 in this work.).
Regarding claim 6, Staal teaches the method recited in claim 1 (See above.), wherein said constructing said first estimate and constructing said second estimate are performed by a Kalman filter (pg. 2 col. 2 ¶ 1 "The Kalman filter computes a state estimate xˆ and a state covariance matrix Pˆ for each time step.").
Regarding claim 9, Staal teaches the method recited in claim 1 (See above.), wherein said dynamic model comprises a matrix with coefficients that describes a temporal evolution of said state of said system (pg. 4 col. 2 ¶ 4-5 including Eq. (12) - Eq. (14). The state vector x and state transition equations describe the temporal evolution of the state of the system.  A vector is a matrix with only one row and a plurality of columns, or a plurality of rows and only one column.).
Regarding claim 10, Staal teaches the method recited in claim 1 (See above.), wherein said fourth time is on a different time scale from said first, second and third times (pg. 2 col. 2 ¶ 1 "In glucose data sets it is commonly the case that measurements are infrequent and/or taken with irregular intervals. The filter handles this by doing several time updates per measurement update. In time steps where no measurement is available, the a posteriori estimate is set equal to the a priori estimate." Also see Fig. 1; the last data point is on a different time scale.).
Regarding claim 11, Staal teaches an apparatus operable to construct a state of a system in a noisy measurement environment, comprising: processing circuitry coupled to a memory (pg. 6 col. 1 ¶ 2 The method is implemented using MATLAB.  To perform the method, the MATLAB code is necessarily run on a computer with a processor (processing circuitry) and memory; see MATLAB System Requirements – Release 2018a.), configured to: constructing a first estimate of the state of the system at a first time (pg. 2 col. 2 ¶ 1 "This is called the time update, and it results in an a priori estimate denoted by x¯ and P¯. ") including a first covariance matrix describing an accuracy of said first estimate (pg. 2 col. 2 ¶ 1 P¯ is the covariance matrix describing the accuracy of the estimate.); constructing a second estimate of said state of said system at a second time being after said first time (pg. 2 col. 2 ¶ 1 The estimation/measurement cycle is repeated for each time step.) including a second covariance matrix describing an accuracy of said second estimate employing a dynamic model of said state of said system (pg. 2 col. 2 ¶ 1 The estimation/measurement cycle is repeated for each time step.); measuring a value of a characteristic of said state of said system at said second time (pg. 2 col. 2 ¶ 1 "Then the measurement update is performed. This updates the a priori estimate with a measurement with known measurement noise, to produce an a posteriori estimate xˆ and Pˆ." A measurement of a characteristic is taken and the estimate is updated.); adjusting said second estimate of said state of said system and said second covariance matrix based on said value of said characteristic (pg. 2 col. 2 ¶ 1 "Then the measurement update is performed. This updates the a priori estimate with a measurement with known measurement noise, to produce an a posteriori estimate xˆ and Pˆ." A measurement of a characteristic is taken and the estimate is updated.); constructing a third estimate of said state of said system at a third time being before said second time including a third covariance matrix describing an accuracy of said third estimate employing said dynamic model of said state of said system (pg. 2 col. 2 ¶ 3 - pg. 3 col. 1 ¶ 2 Smoothing is estimating in the past based on the dynamic model shown in Eq. (9) - Eq. (11).); and constructing a fourth estimate of said state of said system at a fourth time being after said second time from said second estimate (pg. 2 col. 2 ¶ 1 "In glucose data sets it is commonly the case that measurements are infrequent and/or taken with irregular intervals. The filter handles this by doing several time updates per measurement update. In time steps where no measurement is available, the a posteriori estimate is set equal to the a priori estimate." Also see Fig. 1; the last data point is on a different time scale.).
Regarding claim 12, Staal teaches the apparatus recited in claim 11 (See above.), wherein said processing circuitry is further configured to alter said dynamic model in response to said value of said characteristic (Eq. (6) The Kalman gain Kk adjusts the weighting of the measurement and previous estimate on the a posteriori estimate.).
Regarding claim 13, Staal teaches the apparatus recited in claim 11 (See above.), wherein said processing circuitry is further configured to report said state of said system based on said fourth estimate (pg. 8 col. 1 ¶ 3 "One could also envision clinical use where methods as described here are used to clean and correct SMBG and/or CGM data before they are displayed to users and their caretakers" Displaying corrected glucose data to users is reporting the state of the system based on the estimate.).
Regarding claim 14, Staal teaches the apparatus recited in claim 11 (See above.), wherein said processing circuitry is further configured to construct a fifth estimate of said state of said system at a fifth time being after said second time from said second estimate (pg. 2 col. 2 ¶ 1 The estimation/measurement cycle is repeated for each time step.).
Regarding claim 15, Staal teaches the apparatus recited in claim 11 (See above.), wherein said dynamic model is a linear dynamic model with constant coefficients (pg. 4 col. 1 ¶ 6 - pg. 4 col. 2 ¶ 3 The matrix A contains the constant coefficients.  The variable a is set to 0.05 in this work.).
Regarding claim 16, Staal teaches the apparatus recited in claim 11 (See above.), wherein said constructing said first estimate and constructing said second estimate are performed by a Kalman filter (pg. 2 col. 2 ¶ 1 "The Kalman filter computes a state estimate xˆ and a state covariance matrix Pˆ for each time step.").
Regarding claim 19, Staal teaches the apparatus recited in claim 11 (See above.), wherein said dynamic model comprises a matrix with coefficients that describes a temporal evolution of said state of said system (pg. 4 col. 2 ¶ 4-5 including Eq. (12) - Eq. (14). The state vector x and state transition equations describe the temporal evolution of the state of the system.  A vector is a matrix with only one row and a plurality of columns, or a plurality of rows and only one column.).
Regarding claim 20, Staal teaches the apparatus recited in claim 11 (See above.), wherein said fourth time is on a different time scale from said first, second and third times (pg. 2 col. 2 ¶ 1 "In glucose data sets it is commonly the case that measurements are infrequent and/or taken with irregular intervals. The filter handles this by doing several time updates per measurement update. In time steps where no measurement is available, the a posteriori estimate is set equal to the a priori estimate." Also see Fig. 1; the last data point is on a different time scale.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Staal in view of Song (US 2016/0334807 A1).
	Regarding claim 7, Staal teaches the method recited in claim 1 (See above.), but does not explicitly teach further comprising altering said state of said system based on said fourth estimate. 
	Song does teach further comprising altering said state of said system based on said fourth estimate ([0027] "Suitable algorithms for implementing predictive algorithm 16 are those in the category of algorithms known as Kalman filters (such as ordinary Kalman filters, extended Kalman filters, unscented Kalman filters, and other Kalman filters) programmed to calculate a future state of the system 10 using at least (i) the model of the temperature response of at least a portion of the system, e.g., a mathematical or non-mathematical relation modeling the connection between step changes in the hot/cold mix condition and subsequent changes in the signal response of the temperature sensor, and (ii) the measured temperature data." "Control logic then determines whether it is acceptable for the system to end up in that state and, if not, applies an appropriate control signal." Applying a control signal alters the state of the system.).
Staal and Song are analogous because they are from the “same field of endeavor” controls and filtering.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Staal and Song before him or her, to modify Staal to include altering the state of the system as taught by Song.
The suggestion/motivation for doing so would have been Song [0005] "The present application discloses systems and methods of providing a temperature controlled stream of fluid via a shower controller or faucet controller under challenging, low-flow conditions."
Regarding claim 17, Staal teaches the apparatus recited in claim 11 (See above.), but does not explicitly teach wherein said processing circuitry is further configured to alter said state of said system based on said fourth estimate. 
	Song does teach wherein said processing circuitry is further configured to alter said state of said system based on said fourth estimate ([0027] "Suitable algorithms for implementing predictive algorithm 16 are those in the category of algorithms known as Kalman filters (such as ordinary Kalman filters, extended Kalman filters, unscented Kalman filters, and other Kalman filters) programmed to calculate a future state of the system 10 using at least (i) the model of the temperature response of at least a portion of the system, e.g., a mathematical or non-mathematical relation modeling the connection between step changes in the hot/cold mix condition and subsequent changes in the signal response of the temperature sensor, and (ii) the measured temperature data." "Control logic then determines whether it is acceptable for the system to end up in that state and, if not, applies an appropriate control signal." Applying a control signal alters the state of the system.).
Staal and Song are analogous because they are from the “same field of endeavor” controls and filtering.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Staal and Song before him or her, to modify Staal to include altering the state of the system as taught by Song.
The suggestion/motivation for doing so would have been Song [0005] "The present application discloses systems and methods of providing a temperature controlled stream of fluid via a shower controller or faucet controller under challenging, low-flow conditions."
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Staal in view of Cabe et al. (US 2017/0276783 A1).
Regarding claim 8, Staal teaches the method recited in claim 1 (See above.), wherein said measuring said value of said characteristic further comprising making a plurality of independent measurements (Fig. 1 Each blue dot is an independent measurement.), but does not explicitly teach the measurements characterized by a diagonal measurement covariance matrix.
Cabe teaches the measurements characterized by a diagonal measurement covariance matrix ([0056] "A corresponding transformation is performed on the diagonal radar measurement covariance matrix to generate a measurement array covariance matrix in Cartesian coordinates corresponding to the transformed measurement data.").
Staal and Cabe are analogous because they are from the “same field of endeavor” controls and filtering.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Staal and Cabe before him or her, to modify Staal to include a diagonal measurement covariance matrix as taught by Cabe.
The suggestion/motivation for doing so would have been Cabe [0009] "In addition to conventional spatial correction, the method includes measurement of roll, pitch and yaw in the body reference frame as respective angle values (r, p, w); calculation of a measured angle error sensitivity matrix MA from the angle values, as well as a tri-diagonal angle error component matrix ME with square values of angle variance of the body reference frame; incorporation of angle covariance MA ME MAT into a total error covariance matrix; calculation of a Kalman gain matrix based on the total error covariance matrix, and applying the Kalman gain matrix to a predicted state estimate for correcting the measurement vector."
 Regarding claim 18, Staal teaches the apparatus recited in claim 11 (See above.), wherein said measuring said value of said characteristic further comprising making a plurality of independent measurements (Fig. 1 Each blue dot is an independent measurement.), but does not explicitly teach the measurements characterized by a diagonal measurement covariance matrix.
Cabe teaches the measurements characterized by a diagonal measurement covariance matrix ([0056] "A corresponding transformation is performed on the diagonal radar measurement covariance matrix to generate a measurement array covariance matrix in Cartesian coordinates corresponding to the transformed measurement data.").
Staal and Cabe are analogous because they are from the “same field of endeavor” controls and filtering.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Staal and Cabe before him or her, to modify Staal to include a diagonal measurement covariance matrix as taught by Cabe.
The suggestion/motivation for doing so would have been Cabe [0009] "In addition to conventional spatial correction, the method includes measurement of roll, pitch and yaw in the body reference frame as respective angle values (r, p, w); calculation of a measured angle error sensitivity matrix MA from the angle values, as well as a tri-diagonal angle error component matrix ME with square values of angle variance of the body reference frame; incorporation of angle covariance MA ME MAT into a total error covariance matrix; calculation of a Kalman gain matrix based on the total error covariance matrix, and applying the Kalman gain matrix to a predicted state estimate for correcting the measurement vector."
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148